Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 50 are objected to because of the following informalities:  Both claims recite “EPD” which is an abbreviation of, supposedly electrophoretic deposition”.  Ambiguity is removed if the abbreviation is defined at least once in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 6, 7, 18, 31, 34, 20-23, 25-28, 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A stabilized EPD suspension” while Claims 2, 5, 6, 7, 18, 31, 34, 20-23, 25-28, 48-49 recite “The suspension according to” and ultimately depend from claim 1.  Applicant has amended Claim 1 to include EPD as a suspension type when previously it was open to slurries of EPD suspension types.  Therefore, this lack of proper antecedent basis renders Claims 2, 5, 6, 7, 18, 31, 34, 20-23, 25-28, 48-49 indefinite as the preamble is still open to the slurry suspension type which was excluded with Applicant’s amendment.
	 Claim 2 recites “the suspension in the form of a slurry” which is indefinite unclear how a slurry can be both a EPD suspension and slurry suspension.  Applicant’s as-filed specification does not provide any indication on how this is accomplished.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites an electrophorectic deposition medium which is already recited by Claim 1 from which it depends or alternatively, is a broader recitation of the bath recited by Claim 1.  Therefore, Claim 4 does not include all the limitations of the claim from which it depends or, alternatively, does not further limit Claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7, 31, 34, 20-23, 25-28, 48-50 are rejected under 35 U.S.C. 103 as obvious over Busnaina (U.S. 20140093769).
Busnaina teaches the use of slurries of LiMn2O4 with carbon black (CB), polyvinylidene fluoride binder (PVDF) in N-methyl pyrrolidone (NMP) solvent. (See ¶[0039])  
In ¶[0035] Busnaina teaches the use of chelating agents or surfactants to promote the stability of the suspension of nanoparticles and/or nanotubes.  Such agents are taught by Busnaina as gallic acid or Triton X-100 or sodium dodecylsulfate (SDS).  
In ¶[0044] Busnaina teaches the use of gallic acid to stabilize the suspension of LiMn2O4 particles in NMP (or ethanol) for electrophoretic baths.  No carbon black is exemplified in this case.
The slurries of LiMn2O4 with carbon black (CB), polyvinylidene fluoride binder (PVDF) in NMP solvent are not exemplified with a stabilization.
As a stabilization agent, chelate or Triton X-100, is used in the examples of Busnaina and taught to provide stable suspensions by preventing aggregation of particles by Busnaina in ¶[0035], it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Busnaina, in particular that of ¶[0044], by adding a chelating or surfactant agent for the advantage of stabilizing the slurry from aggregation as taught by Busnaina in ¶[0035].  One of ordinary skill in the art would have been motivated to choose gallic acid, Triton X100 or SDS as the agent because they are specifically taught by Busnaina.
The LiMn2O4 meets the limitation of the active material of Claim 1.
The carbon black (CB) meets the limitation of the conductive material of Claim 1 and the list of carbon based material of the conductive additive of Claim 31.
Busnaina teaches the LiMn2O4 and the CB as particles in ¶[0040], therefore, the particulate solid form limitations of Claim 1 are met.
The NMP meets the limitation of the liquid carrier of Claim 1.
The polyvinylidene fluoride binder (PVDF) meets the limitation of the binder of Claim 1 and the list of binders of Claim 34.
Page 6 of the as-filed specification defines the term “stabilized suspension” as a plurality of particles which do not settle or aggregate over a period of time ranging from several hours to several days.  Busnaina teaches the use of the stabilizations agents in ¶[0035] to prevent aggregation and promote the stability of the suspension.  Therefore, one of ordinary skill in the art is reasonably suggested the above slurries which have the Triton X-100 or gallic acid added to them must be stabilized suspensions according to Applicant’s definitions in the as-filed specification.  This meets the preamble limitation of Claim 1.
Regarding the future intended use limitations of the preamble, EPD suspension for use in an EPD bath, Busniana teaches and exemplifies both the use of the slurries in spin coating the suspensions ¶[0037] and electrophorectic deposition baths of the suspensions ¶[0044].  
Busnaina does not exemplify the LiMn2O4 with carbon black (CB), polyvinylidene fluoride binder (PVDF) in N-methyl pyrrolidone (NMP) solvent combination of materials of ¶[0039] in the form of an electrophoretic bath for electrophoretic deposition.  
However, Busnaina exemplifies both slurry and electrophoresis techniques in making the electrode materials. (See for instance, Example 2, ¶[0044])
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Busnaina, in particular that of the LiMn2O4 with carbon black (CB), polyvinylidene fluoride binder (PVDF) in N-methyl pyrrolidone (NMP) solvent as modified above to include a chelating agent or surfactant (Triton X100) as an electrophoretic deposition requiring an electrophoretic bath because Busnaina teaches and exemplifies electrophoresis can be used as an alternative electrode deposition technique to the slurry method. 
This meets the limitations of Claims 5 and 48 and also the baths of Claim 50.

Regarding Claim 2, Page 6 first full paragraph defines “slurry” to be a suspension having a specific gravity greater than 1.   While Busnaina does not specifically teach the specific gravity of the slurries is greater than 1, Busnaina does teach the compositions in the form of a slurry for use in substantially similar application area (making electrodes for batteries) as Applicant.  Therefore, one of ordinary skill in the art is reasonably suggested the slurries of Busnaina must be a slurry as defined by Applicant above.  This meets the limitations of Claim 2.   While the composition is in the form of a slurry and not in the form of an EPD suspension, this claim depends from Claim which requires an EPD suspension, and therefore, the EPD medium of Claim 2 must be met with the slurry discussed above.
Regarding Claim 6, Busnaina teaches the use of the chelating agent or surfactant prevents aggregation of the nanoparticles or nanotubes.  Therefore, one of ordinary skill in the art is reasonably suggested the modified slurries of Busnaina must also be substantially free of agglomerated particulate material.  This meets the limitations of Claim 6.
Regarding Claim 7, in ¶[0045] the addition of gallic acid increase the zeta potential of the LiMn2O4 solution.  Therefore, one of ordinary skill in the art is reasonably suggested the Triton X100 must also increase the zeta potential of the modified solutions.  This anticipates or in the alternative meets the limitations of Claim 7.
Regarding Claims 20-23 and 25-28, Busnaina teaches the active electrode materials can be used for cathode or anode materials ¶[0032] which anticipates or in the alternative meets the limitations of Claims 21 and 27 along with Claim 20 from which they depend. The active material can be a variety of Li based materials in ¶[0032] for cathodes and graphite or silicon based materials in ¶[0032].  Therefore Busnaina meets the cathode and anode materials of Claims 22 and 28.  Silicon is taught in ¶[0032], however, nanotube and nanoparticles are the dominant deposition component throughout Busnaina (see ¶[0035] for instance, and therefore, these teaching would be meet the limitation of Claim 23 as the silicon being a nanoparticles.  Claim 25 is met by the lithium metal alloys of ¶[0032].  Claim 26 does not positively require the active material to be a carbon-metal composite material, therefore, Busnaina still meets Claim 26.
The method of Claim 47 and 49 are met by the above slurry of Busnaina as the stabilization agent (chelate or Triton X100) must be added either before, during or after the addition of the particulate materials. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Busnaina (U.S. 20140093769) in view of Tadano (U.S. 20090061313).
Busnaina is applied as above.
Busnaina gives examples of suitable surfactants including Triton X100 and sodium dodecylsulfate (SDS) in ¶[0035].
Tadano, working in the field of electrode battery manufacture similar to Applicant and Busnaina, teaches the surfactants used in the slurry used to make the electrode can be chosen from sodium dodecyl sulfate, lithium dodecyl sulfate, and sodium hexametaphosphate (SHMP).  (¶[0034]).  These are used in similar fashion to how Busnaina uses them to deposit similar material. (See ¶[0032-0033].
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Busnaina as modified to included a surfactant as discussed above but using SHMP as a surfactant because Tadano teaches SHMP as a functionally equivalent, as in serving the same function in the invention, to Busnaina’s SDS surfactant.  This represents the selection of known prior art elements, surfactants used in slurry or electrophoretic deposition of electrode material in battery manufacture, to yield the predictable result of a surfactant stabilized slurry or electrodeposition bath to make an electrode in Busainia.  This meets the limitation of SHMP as deflocculant in the list of deflocculants in Claim 18.
In general as multiple §103s (including combined with §102) are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).	Applicant’s results have been reviewed but are not sufficient to overcome a §103 rejection based on unexpected results at this time.  Applicant’s results simply state that SHMP has superior over a surfactant like Triton X100 as the SHMP was stable for over 100 hours.  No data on the stability of other deflocculants (surfactants) is given to compare.  Additionally, the claims are not commensurate in scope with the showing of allegedly unexpected results as they are much broader in deflocculant type, for instance, and any amount of any of the component than what is exemplified.  Therefore, there is no nexus between the any allegedly unexpected results and the scope of the claims.  Finally, Busnaina already establishes that surfactants (deflocculants) are known to prevent or reduce agglomeration in slurries and electrophoretic bath suspensions.  Therefore, Applicant’s results are not unexpected at this time especially considering the results using a surfactant like Triton X100 are not reported by Applicant. Burden shifts to Applicant to establish that their results with particular surfactants (deflocculants) are over and above what one would expected from the use of such agents in preventing agglomeration in particle systems like Busnaina’s or Tadano.
Response to Arguments
Applicant’s arguments and claim amendments filed November 3, 2022 have been fully considered but are not sufficient to move the application to allowance.  Applicant’s amendments have overcome the previous §112 rejections of record but have necessitated new ground of rejection under §112.  The previous §102/§103 rejection has been modified by incorporation of the §103 of Claim 5 and 49 which was necessitated by Applicant’s claim amendment.
Applicant’s claim amendments filed November 3, 2022 have been fully considered but are not persuasive.  
Applicant argument rests on the fact that Busnaina does not use the word de-flocculant in describing the stabilizing agents of Triton X-100, SDS and gallic acid (which is taught as a chelating agent).  Applicant supports this argument by copying large amounts of their as-filed specification.  This has been fully considered but is ultimately not persuasive as there is nothing in Applicant’s argument that establish why the Triton X-100, SDS and gallic acid taught for the purposes of preventing agglomeration which is what Applicant argues their de-flocculant agent does.  Simply because Triton X-100 is used in combination with a de-flocculant is not sufficient evidence that it, in and of itself, is not a de-flocculant itself.  Applicant has presented no evidence that flocs occur in the compositions of Busnaina and, considering that Busnaina teaches stabilizing the prevention of aggregation, strongly suggests as this time the stabilizers taught by Busnaina must also be acting as de-flocculants as put forth in the rejection of record.  Furthermore, as Applicant argues increasing the zeta potential and/or increasing the repulsive forces the best evidence is to demonstrate the agents of Busnaina do not have such capabilities.  No such evidence exists at this time.  Furthermore, Claim 18 is rejected specifically by modifying Busnaina with the SHMP of Tadano yet Applicant does not argue Busnaina and Tadano in anymore depth than Busnaina itself.
Therefore, Examiner disagrees with Applicant’s arguments and this action is made final.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/            Primary Examiner, Art Unit 1759